Citation Nr: 0216613	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to non-service connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active peacetime service from July 1961 to 
June 1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.



FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  In an unappealed December 1999 determination, the RO 
denied the veteran's claim for entitlement to non-service 
connected disability pension benefits.  

3.  Evidence associated with the claims file since the RO's 
December 1999 determination is either cumulative or redundant 
of evidence previously of record, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The December 1999 RO determination that denied the 
veteran's claim for entitlement to non-service connected 
disability pension benefits is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.200 (2002).

2.  Evidence received since the December 1999 final RO 
determination is new, but not material, and the requirements 
to reopen the claim have accordingly not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claim for entitlement to 
non-service connected disability pension benefits was 
previously adjudicated in a December 1999 RO determination, 
which denied the claim for lack of any verified wartime 
service.  At the time of this determination, the evidence for 
review included the veteran's DD-214 report and his written 
statements.  The veteran did not file an appeal to this RO 
determination, and so it thereafter became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The veteran filed a request to reopen his claim in August 
2001.  The RO denied the claim again in an August 31, 2001, 
determination, based on the lack of any verified wartime 
service.  The veteran received notice of the determination 
and timely appealed it to the Board.

Following the RO's August 2001 determination, additional 
evidence was associated with the claims file, including more 
written statements from the veteran and some of his service 
personnel records.

Regarding the veteran's request to reopen this claim, the 
Board is satisfied that the RO has met any necessary duties 
as required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify the 
veteran in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the August 2001 RO determination and the March 
2002 statement of the case.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as noted in August 2001 correspondence.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains all 
documentation submitted by the veteran, as well as his 
relevant service records.  The veteran was also afforded the 
opportunity for a hearing, which he declined in September 
2001.

On its own determination, the Board finds that the additional 
evidence associated with the claims file since December 1999 
is new, but not material.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board observes that this 
evidence consists of the veteran's written statements, mainly 
asserting that preclusion of his requested benefits based on 
a lack of wartime service is simply not just.  Other 
evidence, in the form of service personnel records, further 
details the veteran's peacetime service.  The Board notes 
that this evidence was not available at the time of the prior 
decision on this claim, and therefore considers it to be new 
evidence.  The Board is of the opinion, however, that none of 
this new evidence is material to the claim.  At the time of 
the December 1999 RO determination, there was no competent 
evidence of record confirming any wartime service by the 
veteran, as required by VA law in order to award the 
requested benefits; this is still the case.  This new 
evidence is therefore only cumulative or redundant of 
evidence already of record, and so it cannot be considered 
material.  The Board accordingly holds that none of this new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, and as such, 
the claim will not be reopened for full review.  See 
38 C.F.R. § 3.156(a).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New, but not material, evidence having been submitted, the 
application to reopen the claim for entitlement to non-
service connected disability pension benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

